Citation Nr: 1613828	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1974.  He also had active duty training from May 1981 to June 1981 and from April 1982 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In June 2015, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional action.  The matter has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" system.


FINDING OF FACT

Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level I in the left ear and Level VII in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2009, prior to the initial unfavorable adjudication in April 2010.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA audiological examinations in February 2010 and July 2015.  The examinations were adequate because the examiners state licensed audiologists (the February 2010 examination report signed by a physician indicates that the audiogram was performed by an appropriately-certified audiologist), controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for bilateral hearing loss.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

C.  Compliance with prior remand instructions

As a final matter, the Board notes that it remanded this claim in June 2015 for further development, specifically to obtain outstanding VA treatment records including a March 2015 audiological evaluation reported by the Veteran at his hearing before the undersigned and, if the examination report was inadequate for rating purposes or not found, to obtain appropriate VA examination and opinion.  Outstanding VA treatment records obtained included an April 1, 2015, audiology visit and hearing aid fitting.  The Board reasonably concludes that this is the audiology evaluation discussed by the Veteran.  It did not contain all necessary data for rating purposes, and examination and opinion were completed in July 2015.  Therefore, the Board finds that there has been substantial compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2015).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  "Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two VA audiological examinations.  The results of the February 2010 audiological examination, as measured by a puretone audiometry test, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
70
80
75
75
75
88%
 
LEFT
40
40
30
20
33
92%
 

Based on these values, an exceptional pattern of hearing is noted in the right ear but not the left ear.  In this case, Table VIa results in a higher Roman numeral for the right ear, that is level VI, as opposed to level III using Table VIa.  Applying the left ear values to Table VI, the result is a Level I Roman numeral designation for that ear.  As to functional impairment, the Veteran reported generalized difficulty hearing, stating that the loss affects his ability to localize and understand speech in noise.  Martinak, 21 Vet. App. at 455.

At his April 2015 hearing before the undersigned, the Veteran testified that his bilateral hearing loss disability warrants a compensable rating.  He asserted that he now wears hearing aids and has considerable trouble hearing people in groups.  He has a hard time distinguishing who is talking if he is in a group.  He also suffers from equilibrium problems and dizziness which he feels are related to his hearing loss.  The Veteran specifically stated that he generally can do well in a hearing test booth because that is an isolated room, as distinguished from being in a room with two or three people or with background noise when he hears poorly.  He feels he could have advanced better in his career if he had had better hearing.  He did not get hearing aids for many years when in fact he now feels they could have helped him in his career if he had had them earlier.

The results of the July 2015 audiological examination, as measured by a puretone audiometry test, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
70
75
75
80
75
64%
 
LEFT
30
30
30
25
29
96%
 

Based on these values, an exceptional pattern of hearing is again noted in the right ear but not the left ear.  In this case, however, because of the substantially lower speech recognition score, Table VI results in a higher Roman numeral for the right ear, that is level VII, as opposed to level VI using Table VIa.  Applying the left ear values to Table VI, the result is a Level I Roman numeral designation for that ear.  As to functional impairment, the Veteran reported having significantly increased difficulty understanding others, especially in background noise.  He stated that he is almost completely dependent upon the hearing aid he wears in his right ear.  Martinak, 21 Vet. App. at 455.

Also of record are VA treatment records showing that the Veteran has been issued a right ear hearing aid which he has had for a number of years.  An April 2015 'audiological medical device note-hearing aid fit' report reflects that the Veteran was an experienced hearing aid user.  The report notes that he was able to repeat as well as answer questions appropriately without visual assistance when speech was presented at normal conversational intensity.  The Veteran appeared pleased with the sound quality and fit of the device.  

Even using the Veteran's worst results, when the Level VII designation for the right ear and the Level I designation for the left ear are mechanically applied to Table VII, the result is a noncompensable rating.  38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345.  This is true even though the Board has applied the provisions for an exceptional pattern of impairment as appropriate when it was to the Veteran's benefit.  See 38 C.F.R. § 4.86(a)-(b). 

The Board has considered the Veteran's lay statements and testimony, in which he generally contends his hearing is worse than his current rating reflects.  However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  While the Board does not doubt the Veteran's sincerity, or that he has substantial loss of hearing acuity, the objective medical evidence of record consists of the two VA audiological examinations, both of which indicate that the severity of the Veteran's hearing loss does not rise to the level of a compensable rating.  See 38 C.F.R. 
§ 4.85.  For these reasons, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126-27  .

III.  Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

Neither the first nor second Thun element is satisfied here.  The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.86, 4.87.  By way of history, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  In this case, the Veteran's disability has reached the level contemplated by these very exceptional patterns of hearing loss in the right ear.  However, even considering that fact, the Veteran's functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Board notes that the Veteran has reported in his April 2015 hearing aid fitting that he is generally pleased with the results of the hearing aid and that he is able to hear with the assistance of the hearing aid.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for bilateral hearing loss and low back strain, rated as 10 percent disabling.  The record does not suggest and the Veteran does not urge that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

For these reasons, the preponderance of the evidence is against the claim.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015).  

ORDER

A compensable rating for bilateral hearing loss disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


